Estela R. Garcia, Individually,
                                                                   on behalf of all Wrongful
                                                                  Death Beneficiaries, and on
                                                                  behalf of The Estate of Juan
                                                                             Garcia,

                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 16, 2014

                                     No. 04-13-00893-CV

                      UVALDE COUNTY HOSPITAL AUTHORITY,
                                   Appellant

                                               v.

 Estela R. GARCIA, Individually, on behalf of all Wrongful Death Beneficiaries, and on behalf
                         of The Estate of Juan Garcia, Deceased,
                                        Appellees

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2013-09-29540-CV
                        Honorable Camile G. Dubose, Judge Presiding


                                        ORDER
         Appellant’s motion for extension of time to file its brief is granted. We order the
Uvalde County District Clerk, Christina J. Ovalle, to prepare and file the supplemental clerk’s
record requested by appellant in a letter dated January 14, 2015. We order the supplemental
record e-filed with this court by January 23, 2014. We further order appellant’s brief due seven
days after the supplemental record is filed.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court